Citation Nr: 0721281	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  95-16 832	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a simple comminuted fracture of the surgical 
neck and greater tuberosity of the right humerus with 
traumatic capsulitis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active duty for training from June 28, 1958 
to July 12, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
in January 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
a compensable rating for the veteran's service-connected 
residuals of a simple comminuted fracture of the surgical 
neck and healed greater tuberosity of the right humerus.  In 
a November 1998 rating decision during the appeal, the RO 
granted a 10 percent disability rating, and recharacterized 
the veteran's only service-connected disability as residuals 
of a simple comminuted fracture of the surgical neck and 
greater tuberosity of the right humerus with traumatic 
capsulitis.  

In October 1997, the veteran testified at an RO hearing in 
Fort Lauderdale, Florida.  A copy of the hearing transcript 
is associated with the record.  In April 1999, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge in Washington, DC.  A copy of the hearing 
transcript is associated with the record. 

In July 1999, the Board remanded the veteran's increased 
rating claim for further evidentiary development.  Due to a 
change in the veteran's residence, in July 1999, the 
veteran's claims file was transferred to the RO in Winston-
Salem, North Carolina.

In February 2002, the Winston-Salem RO returned the veteran's 
case to the Board for further appellate consideration.  A May 
2002 Board decision was vacated and remanded by a February 
2003 order of the United States Court of Appeals for Veterans 
Claims (Court) for VA to provide further notice to the 
veteran.  In September 2003, the Board remanded the case to 
the Winston-Salem RO for additional development and notice.  
Subsequently, after another change in residence, the 
veteran's claims file was transferred first to the RO in 
Washington, DC, and then to the RO in Baltimore, Maryland.

In March 2005, the Board again remanded the case to the AOJ 
for additional notice, for assistance in identification of 
and request for treatment records, and for compliance with a 
previous September 2003 Board Remand order (that a VA 
orthopedic examiner offer specific findings and opinions 
regarding limitations associated with the veteran's service-
connected disability).

The appeal is now REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action is required.


REMAND

In a March 2005 Remand, the Board indicated that a previous 
September 2003 Board remand order had not been complied with 
regarding the request to a VA orthopedic examiner to offer 
specific findings and opinions regarding limitations 
associated with the veteran's service-connected residuals of 
a simple comminuted fracture of the surgical neck and greater 
tuberosity of the right humerus with traumatic capsulitis, 
including whether the veteran's right shoulder disability 
exhibits weakened movement, excess fatigability, or 
incoordination (expressed in terms of the degree of 
additional range of motion lost, if feasible).  The March 
2005 Board Remand also pointed out that, although the April 
2004 VA examiner reviewed the claims file, obtained a 
detailed clinical history from the veteran, and reported 
measurements of right shoulder flexion and abduction and 
other pertinent neck and right shoulder pathology found on 
examination, the April 2004 VA orthopedic examiner failed to 
discuss whether the veteran's right shoulder disability is 
manifested by recurrent dislocation, malunion, or nonunion of 
the right shoulder.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The March 2005 Board Remand indicated that, following the 
AOJ's development of the claim that included obtaining 
medical opinions or VA examination with medical opinions, the 
AOJ was to readjudicate the veteran's claim for increased 
rating for right shoulder disability (in excess of 10 percent 
for residuals of a simple comminuted fracture of the surgical 
neck and greater tuberosity of the right humerus with 
traumatic capsulitis), and was to issue a supplemental 
statement of the case (referred to as SSOC) addressing all 
evidence received since the previous supplemental statement 
of the case in November 2004.  An October 16, 2006 (and 
October 14, 2006) VA Response to Congressional Inquiry 
reflects that VA had issued supplemental statements of the 
case to the veteran in January 2006, March 2006, and June 
2006.  Although the claims file was returned to the Board, 
the claims file does not contain a copy of any of 
supplemental statements of the case issued in January 2006, 
March 2006, or June 2006.  

Because the record appears to be incomplete, it is unclear 
whether, subsequent to the March 2005 Board Remand order, the 
veteran was afforded the requested VA opinion or examination 
with medical opinion (either the examiner who conducted the 
April 2004 VA orthopedic examination was asked to provide 
such requested opinions, or that another VA orthopedic 
examination was scheduled with another VA orthopedic examiner 
who was to examine the veteran then provide requested 
opinions).  

For these reasons, yet another remand to the AOJ is required 
to determine whether the Board's previous Remand orders in 
September 2003 and March 2005 have been complied with, 
including whether the veteran has been afforded VA 
examination with medical opinion(s), and to insure that due 
process has been complied with, including the issuance of 
supplemental statements of the case, and to add to the record 
copies of supplemental statements of the case issued in 
January 2006, March 2006, or June 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the 
veteran has been afforded either VA 
medical opinions (as an addendum to the 
April 2004 VA orthopedic examination 
report) or a VA orthopedic examination 
with medical opinions, as requested by the 
March 2005 Board Remand order.  If such 
opinions were expressed in an addendum or 
a VA orthopedic examination was conducted 
and medical opinions were offered, the AOJ 
should obtain a copy of such addendum to 
VA examination or VA examination report, 
and add it to the claims file.

2.  If such opinions were not expressed in 
an addendum or a VA examination was not 
conducted with medical opinions offered, 
as requested by the March 2005 Board 
Remand order, or if the AOJ is unable to 
obtain a copy of such addendum to VA 
examination or VA examination report, then 
the AOJ should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
extent of the service-connected residuals 
of a simple comminuted fracture of the 
surgical neck and greater tuberosity of 
the right humerus with traumatic 
capsulitis.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  Any recommended testing 
should be performed.  All pertinent neck 
and right shoulder pathology found on 
examination should be noted in the 
examination report.

After reviewing the claims file with 
regard to the service-connected right 
shoulder disability, as well as 
interviewing and examining the veteran, 
the VA orthopedic examiner should offer 
opinions as to whether there is a presence 
(including frequency and extent) or 
absence of malunion (including any 
moderate or marked deformity) of the 
humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint 
(involving either frequent episodes and 
guarding of all arm movements or 
infrequent episodes and guarding of 
movement only at the shoulder level), a 
fibrous union of the humerus, a nonunion 
of the humerus (involving a false flail 
joint), a loss of the head of the humerus 
(with a flail shoulder), a nonunion of the 
clavicle or scapula with loose movement, 
or a dislocation of the clavicle or 
scapula.

The VA orthopedic examiner should also 
indicate the ranges of motion of the 
veteran's right shoulder and should offer 
an opinion as to whether the veteran's 
right shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this opinion 
should be expressed in terms of the degree 
of additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right shoulder repeatedly over a 
period of time.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  The AOJ should obtain copies of 
supplemental statements of the case issued 
in January 2006, March 2006, or June 2006, 
and associate them with the claims file.  
The AOJ should also associate with the 
claims file any evidence indicated by the 
supplemental statements of the case that 
is not in the claims file.

4.  Following completion of the above, if 
any evidence has been received since the 
latest supplemental statement of the case, 
the AOJ should readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and to insure that the veteran's claim is fully 
developed.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination, or tests, 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(2006).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



